      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 1 of 50



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

AMELIA GAMEZ                                     §
                                                 §
vs.                                              §           C.A. NO. 4:19-cv-03083
                                                 §                 (JURY)
STATE FARM LLOYDS                                §


             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 240th Judicial District Court of

Fort Bend County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On June 6, 2019, Plaintiff filed this action against State Farm in the 240th Judicial

District Court of Fort Bend County, Texas. The state cause number is 19-DCV-263248 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary

relief over $100,000. (See Pl.’s Original Pet. at 2.) State Farm was served on July 17, 2019. State

Farm filed its answer on August 7, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from the 240th Judicial District Court of Fort Bend County, Texas to the

United States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 2 of 50



                                            II.
                                       NATURE OF SUIT

       3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with his insurance policy for damage to his home and other property caused

by wind. (See Pl.’s Original Pet. at 2–3.) Plaintiff asserts causes of action for breach of contract

and for violations of Chapters 541 and 542 of the Texas Insurance Code, and breach of the common

law duty of good faith and fair dealing. (Id. at 3–4.)

                                             III.
                                     BASIS OF REMOVAL

       4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

       5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 3 of 50



       6.      Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $100,000. Specifically, Plaintiff is seeking damages between $100,0000 and

$200,000. (See Pl.’s Original Pet. at 2.) Thus, removal to the Southern District of Texas is proper.

                                          IV.
                                  REMOVAL PROCEDURES

       7.      On June 6, 2019, Plaintiff filed this case against State Farm in the 240th Judicial

District Court of Fort Bend County, Texas. State Farm was served on July 17, 2019. State Farm

filed its Answer on August 7, 2019. This Notice of Removal is being timely filed on August 16,

2019. Accordingly, this Notice of Removal is timely filed within 30 days of when State Farm

received service and within one year from the commencement of this suit. See 28 U.S.C. §

1446(b)(1); 28 U.S.C. § 1446(c)(1).

       8.      The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Fort Bend County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s

State Court Action was brought, and is pending, in Fort Bend County. See 28 U.S.C. § 1441(a).

Fort Bend County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. §

124(b)(2).

       9.      All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Fort Bend County District Clerk’s Office and served on the Plaintiff.

       10.     A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 4 of 50



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

240th Judicial District Court of Fort Bend County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 5 of 50



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 16th
day of August, 2019.

       Noah M. Wexler                                                    VIA CM/ECF
       Roland Christensen
       Jake Balser
       Jacob Karam
       Adam Lewis
       ARNOLD & ITKIN LLP
       6009 Memorial Drive
       Houston, Texas 77007
       nwexler@arnolditkin.com
       rchristensen@arnolditkin.com
       jbalser@arnolditkin.com
       jkaram@arnolditkin.com
       alewis@arnolditkin.com
       e-service@arnolditkin.com



                                                   DALE M. “RETT” HOLIDY
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 6 of 50



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

AMELIA GAMEZ                                     §
                                                 §
vs.                                              §          C.A. NO._ _ _ _ _ __
                                                 §                     (JURY)
STATE FARM LLOYDS                                §


                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

       3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements
and similar filings for State Farm Mutual and each of its property and casualty insurance
subsidiaries and affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated !O reflect the following changes to the underwriters:

                                                1
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 7 of 50



Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced
Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

      •   Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
          of employment in Illinois and she has expressed an intent to remain in Illinois
          while an Underwriter of State Farm Lloyds.

      •   Annette Romero Martinez: Ms. Martinez maintains her residence and full
          time place of employment in Illinois and she has expressed an intent to remain
          in Illinois while an Underwriter of State Farm Lloyds.

      •   Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
          and full time place of employment in Illinois and he has expressed an intent to
          remain in Illinois while an Underwriter of State Farm Lloyds.

      •   W ensley John Herbert: Mr. Herbert maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Michael James Arnold: Mr. Arnold maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

      •   Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an
          intent to remain in Illinois while an Underwriter of State Farm Lloyds.

      •   Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence

                                               2
        Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 8 of 50



              and full time place of employment is in Illinois and she has expressed an
              intent to remain in Illinois while an Underwriter of State Farm Lloyds.

         •    Robert Hun Sang Yi: Mr. Yi is domiciled in Illinois. His residence and full
              time place of employment is in Illinois and he has expressed an intent to
              remain in Illinois while an Underwriter of State Farm Lloyds.

        8.     At all times since the March 19, 2018 acceptance of the latest Amended Articles
of Agreement by the Texas Department of Insurance, the above named underwriters have had
their residences and full time places of employment in the State of Illinois.


         FURTHER AFFIANT SAYETH NAUGHT."




         SUBSCRIBED TO AND SWORN TO before me, the undersigned authority on this

the /   ~ t,A day of August, 2019
                     OFFICIAL SEAL
                    KAREN HAMILTON
             NOTARY PUBLIC- STATE OF ILLINOIS
             My Commission Expires January 07, 2022




                                                      3
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 9 of 50




                                  EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Noah M. Wexler
      Roland Christensen
      Jake Balser
      Jacob Karam
      Adam Lewis
      nwexler@arnolditkin.com
      rchristian@amolditkin.com
      jbalser@amolditkin.com
      jkaram@arnolditkin.com
      alewis@arnolditkin.com
      ARNOLD & ITKIN LLP
      6009 Memorial Drive
      Houston, Texas 77007
      Telephone: (713) 222-3800
      Facsimile: (713) 222-3850
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      Attorneys for Defendant

                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

                   AMELIA GAMEZ VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
            (d)    Defendant State Farm Lloyds’ First Amended Answer
            (e)    Docket Sheet
       Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 10 of 50                                      Filed
                                                                                                    6/6/2019 5:09 PM
                                                                                             Beverley McGrevu Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                               Autumn Dolnik
                                                19-DCV-263248
                                   CAUSE NO.

 AMELIA GAMEZ,                                                IN THE DISTRICT COURT OF

          Plaintiff,

 vs.                                                          FORT BEND COUNTY, TEXAS

 STATE FARM LLOYDS,                                    Fort Bend County - 240th Judicial District Court

          Defendant.                                                     JUDICIAL DISTRICT


                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         Amelia Gamez ("Ms. Gamez"), Plaintiff herein, files this Original Petition against

Defendant State Farm Lloyds ("State Farm") and, in support of her causes of action, would

respectfully show the Court the following:

                                              I.
                                         THE PARTIES

         1.      Amelia Gamez is a Texas resident who resides in Fort Bend County, Texas.

         2.      State Farm is an insurance company doing business in the State of Texas which

may be served through its registered agent for service of process in the State of Texas, Corporation

Service Company, via certified mail at 211 E. 7th Street, Ste. 620, Austin, Texas 78701-3218.

                                              II.
                                          DISCOVERY

         3.      This case is intended to be governed by Discovery Leve12.

                                            III.
                                     CLAIM FOR RELIEF




                                                 1
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 11 of 50




        4.      The damages sought are within the jurisdictional limits of this court. Plaintiff

currently seeks monetary relief over $100,000, but not more than $200,000, including damages of

any kind, penalties, costs, expenses, pre judgment interest, and attorney's fees.

                                            IV.
                                  JURISDICTION AND VENUE

        5.      This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court. No diversity

of citizenship exists in this matter.

        6.      Venue is proper in Fort Bend County because all or a substantial part of the events

or omissions giving rise to the claim occurred in Fort Bend County. TEx. Crv. PR-AC &c REM CODE

§ 15.002(a)(1). In particular, the loss at issue occurred in Fort Bend County.

                                             V.
                                    FACTUAL BACKGROUND

        7.      Ms. Gamea is a named insured under a properry insurance policy issued by State

Farm.

        8.      On or about August 22-29, 2017 Hurricane Harvey hit the Texas coast, inclduing

the Houston, Texas area, damaging Ms. Gamez's house and other property. Ms. Gamez

subsequently filed a claim on her insurance policy.

        9.      Defendant improperly denied and/or underpaid the claim.

        10.     The adjuster assigned to the claim conducted a substandard investigation and

inspection of the property, prepared a report that failed to include all of the damages that were

observed during the inspection, and undervalued the damages observed during the inspection.

        11.     This unreasonable investigation led to the underpayment of Plaintiff's claim.
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 12 of 50




       12.     Moreover, State Farm performed an outcome-oriented investigation of Plaintiff's

claim, which resulted in a biased, unfair and inequitable evaluation of Plaintiff's losses on the

properry.

                                             VI.
                                      CAUSES OF ACTION

       13.     Each of the foregoing paragraphs is incorporated by reference in the following:

A.     Breach of Contract

       14.     State Farm had a contract of insurance with Plaintiff. State Farm breached the terms

of that contract by wrongfully denying and/or underpaying the claim and Plaintiff was damaged

thereby.

B.     Prompt Payment of Claims Statute

       15.    The failure of State Farm to pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542.051 et seq. of

the Texas Insurance Code.

       16.     Plaintiff, therefore, in addition to Plaintiff's claim for damages, is entitled to interest

and attorneys' fees as set forth in Section 542.060 of the Texas Insurance Code.

C.     Bad Faith

       17.    Defendant is required to comply with Chapter 541 of the Texas Insurance Code.

       18.    Defendant violated Section 541.051 of the Texas Insurance Code by:

              (1)      making statements misrepresenting the terms and/or benefits of the policy.

       19.    Defendant violated Section 541.060 by:

              (1)      misrepresenting to Plaintiff a material fact or policy provision relating to

                       coverage at issue;
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 13 of 50




              (2)     failing to attempt in good faith to effectuate a prompt, fair, and equitable

                      settlement of a claim with respect to which the insurer's liability had

                      become reasonably clear;

              (3)     failing to promptly provide to Plaintiff a reasonable explanation of the basis

                      in the policy, in relation to the facts or applicable law, for the insurer's

                      denial of a claim or offer of a compromise settlement of a claim;

              (4)     failing within a reasonable time to affirm or deny coverage of a claim to

                      Plaintiff or submit a reservation of rights to Plaintiff; and

              (5)     refusing to pay the claim without conducting a reasonable investigation with

                      respect to the claim;

        20.   Defendant violated Section 541.061 by:

              (1)     making an untrue statement of material fact;

              (2)     failing to state a material fact necessary to make other statements made not

                      misleading considering the circumstances under which the statements were

                      made;

              (3)     making a statement in a manner that would mislead a reasonably prudent

                      person to a false conclusion of a material fact;

              (4)     making a material misstatement of law; and

              (5)     failing to disclose a matter required by law to be disclosed.

        21.   Defendant knowingly committed the acts complained of. As such, Plaintiff is

entitled to exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-

~)•
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 14 of 50




D.     Attorneys' Fees

       22.        Plaintiff engaged the undersigned attorney to prosecute this lawsuit against

Defendant and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.

       23.        Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas

Civil Practice and Remedies Code Sections 38.001-38.003 because she is represented by an

attorney, presented the claim to Defendant, and Defendant did not tender the just amount owed

before the expiration of the 30' day after the claim was presented.

       24.        Plaintiff further prays that she be awarded all reasonable attorneys' fees incurred in

prosecuting her causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                             VII.
                                    CONDITIONS PRECEDENT

       25.        All conditions precedent to Plaintiff's right to recover have been fully performed,

or have been waived by Defendant.

                                             VIII.
                                      DISCOVEItY REOUESTS

       26.        Pursuant to Rule 194, you are requested to disclose, within fifty (50) days after

service of this request, the information or material described in Rule 194.2(a)-(1).

       27.        You are also requested to respond to the attached intenogatories, requests for

production, and requests for admissions within fifty (50) days, in accordance with the instructions

stated therein.
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 15 of 50




                                                IX.
                                            PRAYER
        WHEREFORE, PREMISES CONSIDERED, Amelia Gamez prays that, upon final hearing

of the case, she recover all damages from and against Defendant that may reasonably be established

by a preponderance of the evidence, and that Ms. Gamez be awarded attorneys' fees through trial

and appeal, costs of court, pre judgment interest, post judgment interest, and such other and further

relief, general or special, at law or in equity, to which Ms. Gamez may show herself to be justly

entitled.

                                              Respectfully submitted,

                                              ARNOLD & ITKIN LLP


                                              /s/ Noah M. Wexler
                                              Noah M. Wexler
                                              Texas State Bar No. 24060816
                                              Roland Christensen
                                              Texas State Bar No. 24101222
                                              Jake Balser
                                              Texas State Bar No. 24109155
                                              Jacob Karam
                                              Texas State Bar No. 24105653
                                              Adam Lewis
                                              Texas State Bar No. 24094099
                                              6009 Memorial Drive
                                              Houston, Texas 77007
                                              Telephone: (713) 222-3800
                                              Facsimile: (713) 222-3850
                                              nwexler(a~arnolditkin. com
                                              rchristenseii@amolditkin.com
                                              ibalser@amolditkin.com
                                                      a, arnolditkin. com
                                              i karam(~
                                              alewis@arnolditkin.com
                                              e-servicena,arnolditkin. com

                                              ATTORNEYS FOR PLAINTIFFS
       Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 16 of 50                                     Filed
                                                                                                   6/6/2019 5:09 PM
                                                                                            Beverley McGrew Walker
                                                                                                        District Clerk
                                                                                            Fort Bend County, Texas
                                                                                              Autumn Dolnik
                                                19-DCV-263248
                                   CAUSE NO.

 AMELIA GAMEZ,                                     §          IN THE DISTRICT COURT OF
                                                   §
          Plaintiff,                               §
                                                   §
 vs.                                               §          FORT BEND COUNTY, TEXAS
                                                   §
 STATE FARM LLOYDS,                                §          Fort Bend County - 240th Judicial District Court
                                                   §
          Defendant.                               §                     JUDICIAL DISTRICT
                                                   §

PLAINTIFF'S FIRST SET OF INTERROGATORIES, REOUESTS FOR PRODUCTION,
              AND REOUESTS FOR ADMSSION TO DEFENDANT

To:      Defendant, State Farm Lloyds, by and through its registered agent for service of process
         in the State of Texas, Corporation Service Company, 211 East 7`h Street, Suite 620,
         Austin, Texas 78701-3218

         COMES NOW Plaintiff in the above-styled and numbered cause, and serves the attached

Interrogatories, Requests for Production, and Requests for Admission on State Farm Lloyds

("Defendant" "State Farm"). Plaintiff requests that Defendant (1) answer the following

Interrogatories separately and fully in writing under oath within 30 days of service; (2) answer

the Requests for Production separately and fully in writing under oath within 30 days of service;

(3) answer the Requests for Admission separately and fully in writing under oath within 30 days

of service; (4) serve your answers to these Interrogatories, Requests for Production, and Requests

for Admissions on Plaintiff by and through her attorneys of record, Arnold & Itkin, LLP,

ARNOLD & ITKIN LLP, 6009 Memorial Drive, Houston, Texas 77007; and (5) produce all

documents responsive to the Requests for Production as they are kept in the usual course of

business or organized and labeled to correspond to the categories in the requests within 30 days

of service.
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 17 of 50




       You are also advised that you are under a duty to seasonably amend your responses if you

obtain information on the basis of which:

       a.     You know the responses made was incorrect or incomplete when made; or

       b.     You know the response, though correct and complete when made, is no longer

               true and complete, and the circumstances are such that a failure to amend the

               answer in substance is misleading.
 Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 18 of 50




                                 INSTRUCTIONS
A.   These Responses call for your personal and present knowledge, as well as the present
     knowledge of your attorneys, investigators and other agents, and for information
     available to you and to them.

B.   Pursuant to the applicable rules of civil procedure, produce all documents responsive
     to these Requests for Production as they are kept in the usual course of business or
     organized and labeled to correspond to the categories in the requests within the time
     period set forth above at Arnold & Itkin, LLP.

C.   If you claim that any document or information which is required to be identified or
     produced by you in any response is privileged, produce a privilege log according to the
     applicable rules of civil procedure.

     1.   Identify the document's title and general subject matter;
     2.   State its date;
     3.   Identify all persons who participated in its preparation;
     4.   Identify the persons for whom it was prepared or to whom it was sent;
     5.   State the nature of the privilege claimed; and
     6.   State in detail each and every fact upon which you base your claim for privilege.

D.   If you claim that any part or portion of a document contains privileged information,
     redact only the part(s) or portion(s) of the document you claim to be privileged.

E.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
     secure the information to do so, please state so and answer to the extent possible,
     specifying and explaining your inability to answer the remainder and stating whatever
     information or knowledge you have concerning the unanswered portion.

F.   You are also advised that you are under a duty to seasonably amend your responses if
     you obtain information on the basis of which:

     1. You know the response made was incorrect or incomplete when made; or
     2. You know the response, though correct and complete when made, is no longer true
        and complete, and the circumstances
 Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 19 of 50




                                   DEFINITIONS

A.   "State Farm", "Defendant," ..You," "Your(s)," refers to State Farm Lloyds, its
     agents, representatives, employees and any other entity or person acting on its behalf.

B.   "PlaintifP' refers to the named Plaintiff in the above-captioned suit.

C.   "The Property(ies)" refers to the property or properties located at the address covered
     by the Policy.

D.   "The Policy" refers to the policy issued to Plaintiff by the insurer and at issue in this
     lawsuit.

E.   "The Claim(s)" means the claim for insurance benefits submitted by Plaintiff and at
     issue in this lawsuit, or in a prior claim, as the context may dictate.

F.   "Date of Loss" refers to the date(s) of loss identified in Plaintiff s live
     petition/complaint or other written or oral notice, or otherwise assigned to the claim by
     the insurer.

G.   "Handle" or "Handled" means investigating, adjusting, supervising, estimating,
     managing, settling, approving, supplying information or otherwise performing a task
     or work with respect to the claim(s) at issue in this lawsuit, excluding purely ininisterial
     or clerical tasks.

H.   "Lawsuit" refers to the above styled and captioned case.

I.   "Communication" or "communications" shall mean and refer to the transmission or
     exchange of information, either orally or in writing, and includes without limitation
     any conversation, letter, handwritten notes, memorandum, inter or intra-office
     correspondence, electronic mail, text messages, or any other electronic transmission,
     telephone call, telegraph, telex telecopy, facsimile, cable, conference, tape recording,
     video recording, digital recording, discussion, or face-to-face communication.

J.   The term "Document" shall mean all tangible things and data, however stored, as set
     forth in the applicable rules of civil procedure, including, but not limited to all original
     writings of any nature whatsoever, all prior drafts, all identical copies, all non-identical
     copies, correspondence, notes, letters, memoranda of. telephone conversations,
     telephone messages or call slips, interoffice memoranda, intra-office memoranda,
     client conference reports, files, agreements, contracts, evaluations, analyses, records,
     photographs sketches, slides, tape recordings, microfiche, communications, printouts,
     reports, invoices, receipts, vouchers, profit and loss statements, accounting ledgers,
     loan documents, liens, books of accounting, books of operation, bank statements,
     cancelled checks, leases, bills of sale, maps, prints, insurance policies, appraisals,
     listing agreements, real estate closing documents, studies, summaries, minutes, notes,
     agendas, bulletins, schedules, diaries, calendars, logs, announcernents, instructions,
 Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 20 of 50




        charts, manuals, brochures, schedules, price lists, telegrarns, teletypes, photographic
        matter, sound reproductions, however recorded, whether still on tape or transcribed to
        writing, computer tapes, diskettes, disks, all other methods or means of storing data,
        and any other documents. In all cases where originals, prior drafts, identical copies, or
        non-identical copies are not available; "document" also means genuine, true and correct
        photo or other copies of originals, prior drafts, identical copies, or non-identical copies.
        "Document" also refers to any other material, including without limitation, any tape,
        computer program or electronic data storage facility in or on which any data or
        information has been written or printed or has been temporarily or permanently
        recorded by mechanical, photographic, magnetic, electronic or other means, and
        including any materials in or on which data or information has been recorded in a
        manner which renders in unintelligible without machine processing.

K.      The term "referring" or "relating" shall mean showing, disclosing, averting to,
        comprising, evidencing, constituting or reviewing.

L.      The singular and masculine form of any noun or pronoun includes the plural, the
        feminine, and the neuter.

M.      The terms "identification," "identify," and "identity" when used in reference to:

     1. 1>latural I'ersons: Means to state his or her full name, residential address, present or
        last known business address and telephone number, and present or last known position
        and business af-filiation with you;
     2. Corporate Entities: Means to state its full name and any other names under which it
        does business, its form or organization, its state of incorporation, its present or last
        known address, and the identity of the officers or other persons who own, operate, or
        control the entity;
     3. Documents: Means you must state the number of pages and nature of the document
        (e.g. letter or memorandum), its title, its date, the name or names of its authors and
        recipients, its present location and custodian, and if any such document was, but no
        longer is, in your possession or control, state what disposition was made of it, the date
        thereof, and the persons responsible for making the decision as to such disposition;
     4. Communication: Requires you, if any part of the communication was written, to
        identify the document or documents which refer to or evidence the communication and,
        to the extent that the communication was non-written, to identify each person
        participating in the communication and to state the date, manner, place, and substance
        of the communication; and
     5. Activity: Requires you to provide a description of each action, occurrence, transaction
        or conduct, the date it occurred, the location at which it occurred, and the identity of all
        persons involved.

N.       The term °'Claim Eile" means the claim files and "field file(s)," whether kept in paper
         or electronic format, including but not limited to all documents, file j ackets, file notes,
         claims. diary or journal entries, log notes, handwritten notes, records of oral
         communications, communications, correspondence, photographs, diagrams, estimates,
Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 21 of 50




     reports, recommendations, invoices, memoranda and drafts of documents regarding the
     Claim.

O.   The term "Underwriting File" means the entire file, including all documents and
     information used for underwriting purposes even if you did not rely on such documents
     or information in order to make a decision regarding insuring Plaintiff s Properry.
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 22 of 50




                 INTERROGATORIES TO DEFENDANT STATE FARM


INTERROGATORY NO.1:
Identify all persons answering or supplying any information in answering these interrogatories.

       ANSWER:
INTERROGATORY NO. 2:                                                  '
Identify all persons who were involved in evaluating Plaintiff s claim and provide the following
information for each person you identify:

       a.      their name and job title(s) as of the Date of Loss;
       b.      their employer; and
       C.      description of their involvement with Plaintiffs Claim.
       ANSWER:
INTERROGATORY NO. 3:
If you contend that the some or all of the damages to the Properry were not covered losses under
the Policy, describe:

       a.      the scope, cause and origin of the damages you contend are not covered losses under
               the Policy; and
       b.      the term(s) or exclusion(s) of the Policy you relied upon in support of your decision
               regarding the Claim.

       ANSWER:

INTERROGATORY NO. 4:
State whether the initial estimate you issued was revised or reconciled, and if so, state what was
changed and who did it.

       ANSWER:

INTERROGATORY NO. 5:
If you contend that Plaintiff did not provide you with requested information that was required to
properly evaluate Plaintiff s Claim, identify the information that was requested and not provided,
and the dates you made those request(s).

       ANSWER:

INTERROGATORY NO. 6:
If you contend that Plaintiff's acts or omissions voided, nullified, waived or breached the Policy
in any way, state the factual basis for your contention(s).

       ANSWER:
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 23 of 50




INTERROGATORY NO. 7:
If you contend that Plaintiff failed to satisfy a condition precedent or covenant of the Policy in any
way, state the factual basis for your contention(s).

        ANSWER:

INTERROGATORY NO. 8:
Identify the date you first anticipated litigation.

        ANSWER:

INTERROGATORY NO. 9:
State the factual basis for each of your affirmative defenses.

        ANSWER:

INTERROGATORY NO.10:
If you contend that Plaintiff failed to provide proper notice of the claim made the basis of this
lawsuit, describe how the notice was deficient, and identify any resulting prejudice.

       ANSWER•

INTERROGATORY NO.11:
If you contend that Plaintiff failed to mitigate damages, describe how PlaintifP failed to do so, and
identify any resulting prejudice.

        ANSWER:

INTERROGATORY N0.12:
Identify all items on the claim made the basis of this Lawsuit to which Defendant applied
depreciation, stating for each item the criteria used and the age of the item.

        ANSWER:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 24 of 50




            REOUESTS FOR PRODUCTION TO DEFENDANT STATE FARM

REOUEST FOR PRODUCTION NO.1
Produce a certified copy of all Policies you issued to Plaintiff for the Property that were in effect
on the Date of Loss.

RESPONSE:

REOUEST FOR PRODUCTION NO. 2
Produce your complete Underwriting File for Plaintiff's policy of insurance with you.

RESPONSE:

REOUEST FOR PRODUCTION NO. 3
Produce the complete Claim File including all documents, notes, comments, and communications
regarding the Claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 4
Produce all documents Plaintiff (or any other person) provided to you related to the Claim or the
Properry.

RESPONSE:

REOUEST FOR PRODUCTION NO. 5
Produce all documents you provided to Plaintiff (or any other person) related to the Claim or the
Properry.

RESPONSE:

REOUEST FOR PRODUCTION NO. 6
Produce all documents (including reports, surveys, appraisals, damage estimates, proof of loss, or
adjuster's report(s)) referring to the Claim, the Property or damage to the Property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 7
Produce all communications between any of your claims personnel, claims handlers, field
adjusters, office adjusters, and their direct or indirect supervisors related to the investigation,
handling, and settlement of Plaintiff's Claim,

RESPONSE:
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 25 of 50




 REOUEST FOR PRODUCTION NO. 8
 Produce all written communications you sent to, or received from, any independent adjusters,
 engineers, contractors, estimators, consultants or other third-parties who participated in
 investigating, handling, consulting on, and/or adjusting Plaintiff s Claim.

 RESPONSE:

 REOUEST FOR PRODUCTION NO. 9
 Produce all written a.nd/or electronic communications you sent to, or received, from Plaintiff
 and/or any other named insured on the Policy related to the Claim, the Property, or this Lawsuit.

 RESPONSE:

 REOUEST FOR PRODUCTION NO.10
 Produce the personnel file for anyone you (or an adjusting firm) assigned to participate in
 evaluating damage to Plaintiff's Property, including performance reviews/evaluations. This
 request is limited to the three (3) years prior to the Date of Loss and one (1) year after the Date of
 Loss.                                                                                    -

 RESPONSE:

 REOUEST FOR PRODUCTION NO. 11
 Produce your claim handling manual(s) (including operating guidelines) in effect on the Date of
 Loss related to your claims practices, procedures and standards for property losses and/or wind
 and hail storm claims, for persons handling claims on your behalf.

` RESPONSE:

 REOUEST FOR PRODUCTION N0.12
 Produce your property claims training manual and materials in effect on the Date of Loss, for
 persons handling, investigating and adjusting claims.

 RESPONSE:

 REOUEST FOR PRODUCTION N0.13
 Produce all bulletins, notices, directives, memoranda, internal newsletters, publications, letters and
 alerts directed to all persons acting on your behalf that were issued from six (6) months before and
 after the Date of Loss related to the handling of wind or hail storm claims in connection with the
 storm at issue.

 RESPONSE:

 REOUEST FOR PRODUCTION N0.14
 Produce the contract(s), agreement(s) and/or written understanding(s) with any independent
 adjusters or adjusting firms who you retained to investigate, handle and/or adjust Plaintiff's Claim
 on your behalf that were in effect on the Date of Loss.
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 26 of 50




RESPONSE:

REOUEST FOR PRODUCTION NO. 15
Produce the contract(s), agreement(s) and/or written understanding(s) with any engineers and/or
engineering firms you retained to investigate, handle and/or adjust Plaintiff's Claim on your behalf
that were in effect at the time of his/her investigation, handling and/or adjustment of Plaintiff's
claim, either pre or post-lawsuit.

RESPONSE:

REQUEST FOR PRODUCTION N0.16
Produce the "Pay sheet," "Payment Log," or list of payments made on Plaintiff's Claim, including
all indemnity, claim expenses a.nd payments made to third-parties.

RESPONSE:

REQUEST FOR PRODUCTION N0.17
Produce all estimates, reports or memoranda, including drafts of the same, created for you or by
any independent adjusters or adjusting firms in connection with the Claim.

RESPONSE:

REOUEST FOR PRODUCTION N0.18
Produce all estimates, reports, or memoranda, including drafts of the same, created for you by any
engineers and/or engineering firms in connection with the Claim.

RESPONSE:

REQUEST FOR PRODUCTION N0.19
Produce all statements given by anyone, oral or written, to you or any of your agents, related to
Plaintiffls Claim and/or any issue in Plaintiff's live petition

RESPONSE:

REQUEST FOR PRODUCTION NO. 20
Produce all documents you identified, referred to, or relied upon in answering Plaintiff's
interrogatories.

RESPONSE:


REOUEST FOR PRODUCTION NO. 21
Please produce the Claims Core Process Review in effect during the handling of the claim made
the basis of this lawsuit.
            Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 27 of 50




        RESPONSE:

        REQUEST FOR PRODUCTION NO. 22
        Please produce all versions of the Claims Core Process Review in effect for the three years
        preceding the handling of the claim made the basis of this lawsuit.

        RESPONSE:

        REQUEST FOR PRODUCTION NO. 23
      ^ For any changes made in the last three years to your Claims Core Process Review, please produce
        all documents, supporting information, research, studies and communications regarding such
        changes.

        RESPONSE:

        REQUEST FOR PRODUCTION NO. 24
        Any requests for information by the Texas Department of Insurance to Defendant and any response
        to such request by Defendant to the Texas Department of Insurance regarding claims arising out
        of Hurricane Harvey storm.

        RESPONSE:

        REOUEST FOR PRODUCTION NO. 25
        All documents sent to, or received by Defendant from the Texas Department of Insurance, the
        Texas Insurance Conunissioner and/or their agents, relating to the handling of hail and/or
        windstorm claims within the last three (3) years. This request includes all bulletins received by
        Defendant.

        RESPONSE:

        REQUEST FOR PRODUCTION NO. 26
        All advertisements, marketing or promotional items that addressed the handling of hail and/or
        windstorm claims, published, used and/or distributed by Defendant in Fort Bend County within
        the last three (3) years.

        RESPONSE:

        REOUEST FOR PRODUCTION NO. 27
        Your written procedures or policies that pertain to the handling of windstorm and/or hail claims in
        Texas.

        RESPONSE:




11~
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 28 of 50




REOUEST FOR PRODUCTION NO. 28
For any changes made in the last three years to your written procedures or policies pertaining to
the handling of windstorm and/or hail claims in Texas, please produce all documents, supporting
information, research, studies and communications regarding such changes.

RESPONSE:

REOUEST FOR PRODUCTION NO. 29
Any document setting forth Defendant's criteria and methodology used in determining whether
and how to apply depreciation on hail and/or windstorm claims in Texas.

RESPONSE:

REOUEST FOR PRODUCTION NO. 30
Any document setting forth Defendant's criteria and methodology used in determining whether to
replace the drip edge on a roof when Defendant has est'imated a roof replacement on a hail and/or
windstorm claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 31
Any document setting forth Defendant's criteria and methodology used in determining the
applicability of overhead and profit in the preparation of estimates for hail and/or windstorm
claims in Texas.

RESPONSE:

REOUEST FOR PRODUCTION NO. 32
All service agreements in effect at the time of Plaintiff's claim between Defendant and any
person(s) or entity(ies) who handled the claim made the basis of the lawsuit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 33
Any document setting forth how Defendant compensated the adjuster and other individuals who
handled Plaintiffs' claim made the basis of this suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 34
Any document related to performance-based pay or incentive-based pay programs that Defendant
offers to adjusters, claim representatives, supervisors and managers involved in the handling of
hail/and or windstorm claims.

RESPONSE:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 29 of 50




REQUEST FOR PRODUCTION NO. 35
Any document related to standards by which Defendant evaluates the performance of adjusters,
claim representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 36
All documents reflecting the pre-anticipation of litigation reserve(s) set on the claim made the
basis of this Lawsuit, including any changes to the reserve(s) along with any supporting
documentation.

RESPONSE:

REOUEST FOR PRODUCTION NO. 37
Any document related to how Defendant issues pay raises and bonuses to adjusters, claim
representatives, supervisors and managers involved in the handling of hail/and or windstorm
claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 38
Any document referencing "customer-payment goals" sent by Defendant to claims office
managers regarding hail and/or windstorm claims in Texas during the time period of August 1,
2016 through February 20, 2018.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39
Any document setting forth Defendant's criteria and methodology used to determine when it is
appropriate to invoke appraisal on a hail/windstorm claim in Texas.

RESPONSE:

REQUEST FOR PRODUCTION NO. 40
Any docurnent setting forth Defendant's criteria and methodology used to determine what items
contained within an appraisal estimate and/or appraisal award should be covered and paid for by
Defendant.

RESPONSE:

REQUEST FOR PRODUCTION NO. 41
Any and all communications between Defendant and any third party during the claims handling
process of the claim made the basis of this lawsuit.

RESPONSE:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 30 of 50




REQUEST FOR PRODUCTION NO. 42
Produce all documents evidencing any incentives, financial or otherwise, provided to adjusters
responsible for handling claims related to this loss, and this storm event.

RESPONSE:


REOUEST FOR PRODUCTION NO. 43
Produce all communications between any State Farm representative and any adjuster handling a
claim pertaining to this storm event, related to the company's loss ratio.

RESPONSE:

REQUEST FOR PRODUCTION NO. 44
Please produce all documents related to State Farm's Claims Core Process Review, including any
such training material provided to adjusters.

RESPONSE:

REOUEST FOR PRODUCTION NO. 45
Please produce all Performance Development Summaries and any other related personnel file
pertaining to any adjuster that handled the claim at issue here.

RESPONSE:

REQUEST FOR PRODUCTION NO. 46
Please produce all documents related to how adjusters and other related claims handlers are
promoted within State Farm.

RESPONSE:

REQUEST FOR PRODUCTION NO. 47
Please produce all records related to any data stored or generated by Colossus pertaining to this
storm event and claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 48
Please produce all records and documents about the identification, observation or description of
collateral damage in connection with the property at issue in this lawsuit.

RESPONSE:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 31 of 50




REOUEST FOR PRODUCTION NO. 49
To the extent that you claim a privilege over any documents, please provide a privilege log in
accordance with the Texas Rules of Civil Procedure.

RESPONSE:
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 32 of 50




                     REOUEST FOR ADMISSIONS TO STATE FARM

REOUEST FOR ADMISSION NO. 1:
Admit that on Date of Loss, the Property sustained damages caused by a windstorm.

       RESPONSE:


REOUEST FOR ADMISSION NO. 2:
Admit that on Date of Loss, the Property sustained damages caused by a hailstorm
                           `
       RESPONSE:


REOUEST FOR ADMISSION NO. 3:
Admit that as of the Date of Loss, the Policy was in full force and effect.

       RESPONSE:


REOUEST FOR ADMISSION NO. 4:
Admit that as of the Date of Loss, all premiums were fully satisfied under the Policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 5:
Admit that the Policy is a replacement cost value policy.

       RESPONSE:

REOUEST FOR ADMISSION NO. 6:
Admit that the Policy is an actual cash value policy.

       RESPONSE:

REOUEST FOR ADMISSION NO. 7:
Admit that aside from the Claim at issue, Plaintiff has never previously submitted a claim to you
for damage to the Property.

        RESPONSE:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 33 of 50




REOUEST FOR ADMISSION NO. 8:
Admit that you did not request a Sworn Proof of Loss from Plaintiff in connection with the Claim
at issue.

       RESPONSE:


REOUEST FOR ADMISSION NO. 9:
Admit that you did not request a Sworn Proof of Loss from any other named insured on the Policy
in connection with the Claim at issue.

       RESPONSE:


REOUEST FOR ADMISSION NO.10:
Admit that Plaintiff timely submitted the Clairn.

       RESPONSE:


REOUEST FOR ADMISSION NO. 11:
Admit that your decision to deny or partially deny Plaintiff's Claim was made in whole or in part
on the basis that third parties were responsible for causing damages to the Property.

       RESPONSE:


REOUEST FOR ADMISSION NO. 12:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the basis that the claimed damages are not covered by the Policy.

       RESPONSE:


REOUEST FOR ADMISSION NO. 13:
Admit that Defendant's decision to deny or partially deny Plaintiff's Claim was made in whole or
in part on the timeliness of the Claim's submission.

       RESPONSE:
    Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 34 of 50




REOUEST FOR ADMISSION NO. 14:
Admit that you depreciated the costs of labor when determining the actual cash value of the Claim
at issue.

       RESPONSE:

REOUEST FOR ADMISSION N0.15:
Admit that the adjuster assigned to investigate the Claim did not review the underwriting file at
any time during the adjustment of the Claim.

       RESPONSE:


REOUEST FOR ADMISSION N0.16:
Admit that the Claim was reviewed by persons other than people who actually inspected the
Property.

       RESPONSE:


REOUEST FOR ADMISSION NO. 17:
Admit that you reinsured the risk under Plaintiff's Policy.

       RESPONSE:
Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 35 of 50




                               Respectfully submitted,

                               ARNOLD & ITKIN LLP


                               /s/Noah M. YYexler
                               Noah M. Wexler
                               Texas State Bar No. 24060816
                               Roland Christensen
                               Texas State Bar No. 24101222
                               Jake Balser
                               Texas State Bar No. 24109155
                               Jacob Karam
                               Texas State Bar No. 24105653
                               Adam Lewis
                               Texas State Bar No. 24094099
                               6009 Memorial Drive
                               Houston, Texas 77007
                               Telephone: (713) 222-3800
                               Facsimile: (713) 222-3850
                               nwexl erna,arnolditkin. com
                               rchristensen(~
                                            a,arnolditkin. com
                               jbalsergarnolditkin. com
                               j karamna,arnolditkin. com
                               alewis@,ainolditkin.com
                               e-serviceg arnolditkin. com

                               ATTORNEYS FOR PLAINTIFFS

       PLEASE SER VE WITH PLAINTIFF'S ORIGINAL PETITION
                                                                                                                    Filed
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 36 of 50                         7/17/2019 12:31 PM
                                                                                               Beverley McGrew Walker
                                                                                                           District Clerk
                                                                                               Fort Bend County, Texas
                                                                                                 James Burnett

                                     CAUSE NO. 19-DCV-263248

AMELIA GAMEZ                                      §
PLAINTIFF                                         §
                                                  §
VS.                                               §               IN THE 240th Judicial District Court
                                                  §
STATE FARM LLOYDS                                                         FORT BEND COUNTY, TX
                                                  §
DEFENDANT
                                                  §
                                                  §
                                                  §
                                                  §

                                       RETURN OF SERVICE


ON Monday, July 15, 2019 AT 2:01 PM
CITATION, PLAINTIFF'S ORIGINAL PETITION, PLAINTIFF'S FIRST SET OF INTERROGATORIES,
REQUESTS FOR PRODUCTION, AND REQUESTS FOR ADMISSION TO DEFENDANT for service on
STATE FARM LLOYDS C/O CORPORATION SERVICE COMPANY came to hand.

ON Wednesday, July 17, 2019 AT 10:45 AM, I, Barbara Stinnett, PERSONALLY DELIVERED
THE ABOVE-NAMED DOCUMENTS TO: STATE FARM LLOYDS C/O CORPORATION SERVICE
COMPANY, by delivering to designated agent: Vanessa Hernandez, 211 E 7TH ST STE 620, AUSTIN,
TRAVIS COUNTY, TX 78701.

My name is Barbara Stinnett. My address is 1201 Louisiana, Suite 370, Houston, Texas 77002,
USA. I am a private process server certified by the Texas Judicial Branch Certification Commission
(PSC 1181, expires 7/31/2020). My date of birth is 12/28/1961. I am in all ways competent to make
this statement, and this statement is based on personal knowledge. I am not a party to this case and
have no interest in its outcome. I declare under penalty of perjury that the foregoing is true and
correct.

Executed in TRAVIS COUNTY, TX on Wednesday, July 17, 2019 AT 10:45 AM.

/S/ Barbara Stinnett




AMELIA GAMEZ VS. STATE FARM LLOYDS

Doc ID: 264616_1
Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 37 of 50
Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 38 of 50
                                                                                                                  Filed
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 39 of 50                        8/7/2019 11:08 AM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                               James Burnett

                                  CAUSE NO. 19-DCV-263248

AMELIA GAMEZ                                     §            IN THE DIST5RICT COURT OF
                                                 §
VS.                                              §             FORT BEND COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                240TH JUDICIAL DISTRICT

                           DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM LLOYDS, Defendant in the above-entitled and numbered

cause, and files its Original Answer to the allegations contained in Plaintiff’s Original Petition,

and all subsequent amended or supplemental petitions filed against Defendant, and shows as

follows:

                                            I.
                                      GENERAL DENIAL

       Defendant generally denies all material allegations contained in Plaintiff’s Original

Petition, and any amendments thereto, and demand strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendant would require Plaintiff to prove every fact

to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

       Defendant reserves the right to amend this Original Answer pursuant to the Texas Rules of

Civil Procedure.

                                        JURY DEMAND

       Defendant hereby demands a trial by jury pursuant to Tex.R.Civ.P. 216.
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 40 of 50



       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiff takes nothing, and that

Defendant recovers costs, fees, and expenses, and for such other further relief to which Defendant

may show to be justly entitled, both in law and at equity.


                                               Respectfully submitted,

                                               GERMER PLLC

                                               By:_____________________________
                                                     DALE M. “RETT” HOLIDY
                                                     State Bar No. 00792937
                                                     LAUREN N. HERRERA
                                                     State Bar No. 24092720
                                                     America Tower
                                                     2929 Allen Parkway, Suite 2900
                                                     Houston, Texas 77019
                                                     (713) 650-1313 – Telephone
                                                     (713) 739-7420 – Facsimile
                                                     rholidy@germer.com
                                                     lherrera@germer.com

                                               ATTORNEY FOR DEFENDANT,
                                               STATE FARM LLOYDS
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 41 of 50



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 7th day of August, 2019.

       Noah M. Wexler                                                       VIA E-FILE
       Roland Christensen
       Jake Balser
       Jacob Karam
       Adam Lewis
       ARNOLD & ITKIN LLP
       6009 Memorial Drive
       Houston, Texas 77007
       nwexler@arnolditkin.com
       rchristensen@arnolditkin.com
       jbalser@arnolditkin.com
       jkaram@arnolditkin.com
       alewis@arnolditkin.com
       e-service@arnolditkin.com



                                                     DALE M. “RETT” HOLIDY
                                                                                                                  Filed
      Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 42 of 50                       8/16/2019 12:21 PM
                                                                                             Beverley McGrew Walker
                                                                                                         District Clerk
                                                                                             Fort Bend County, Texas
                                                                                               James Burnett

                                  CAUSE NO. 19-DCV-263248

AMELIA GAMEZ                                     §            IN THE DIST5RICT COURT OF
                                                 §
VS.                                              §             FORT BEND COUNTY, TEXAS
                                                 §
STATE FARM LLOYDS                                §                240TH JUDICIAL DISTRICT

                       DEFENDANT’S FIRST AMENDED ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, STATE FARM LLOYDS, Defendant in the above-entitled and numbered

cause, and files its First Amended Answer to the allegations contained in Plaintiff’s Original

Petition, and all subsequent amended or supplemental petitions filed against Defendant, and shows

as follows:

                                            I.
                                      GENERAL DENIAL

       1.      Defendant generally denies all material allegations contained in Plaintiff’s Original

Petition, and any amendments thereto, and demand strict proof thereof as allowed under the laws

of the State of Texas. By this general denial, Defendant would require Plaintiff to prove every fact

to support the claims in Plaintiff’s Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                              II.
                                           DEFENSES

       2.      Policy Coverage Provisions. Under the Insuring Agreement, Plaintiff bears the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiff also bears the burden to segregate damages

occurring from an accidental direct physical loss and those that do not. Plaintiff lacks proof that

any additional damages resulted from any accidental direct physical loss during the policy period.
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 43 of 50



         3.        Payment. State Farm is entitled to an offset or credit against Plaintiff’s damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiff under the

policy in connection with the damages and the insurance claims that give rise to Plaintiff’s claims

in this lawsuit.

         4.        Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiff’s

damages, if any, in the amount of Plaintiff’s deductible.

         5.        Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

policy limits under the subject policy, pursuant to the “Limit of Liability” and other clauses

contained in the policy sued upon.

         6.        Pre-Existing Damages. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, pre-existed the alleged

storm.

         7.        Normal Wear and Tear. Plaintiff’s claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiff’s Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear, or other causes occurring over time. The

policy at issue specifically provides:

                               SECTION I – LOSSES NOT INSURED
         1.        We do not insure for any loss to the property described in Coverage A which
                   consists of, or is directly and immediately caused by, one or more of the
                   perils listed in items a. through n. below, regardless of whether the loss
                   occurs suddenly or gradually, involves isolated or widespread damage,
                   arises from natural or external forces, or occurs as a result of any
                   combination of these:
                                                  * * * * *
                   g.     wear, tear, marring, scratching, deterioration, inherent vice, latent
                          defect or mechanical breakdown;
                                                  * * * * *
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 44 of 50



                i.     wet or dry rot;
        Plaintiff has claimed roof, interior, and other damages that resulted, in whole or in part,

from and appears to have occurred over time as a result of age and deterioration, including wear,

tear, deterioration, corrosion, rust, wet or dry rot, which condition is specifically excluded under

the policy at issue.

        8.      Bona Fide/Legitimate Dispute. There is at most only a bona fide dispute between

Plaintiff/Plaintiffs and Defendant, which precludes Plaintiff/Plaintiffs recovery of damages under

extra-contractual theories including the common law duty of good faith and fair dealing, and for

violations of the Texas Insurance Code or any other statutory or common law authority.


        9.      Losses Not Insured. Plaintiff’s claim under the Policy is subject to the following:

                                   SECTION I – LOSSES INSURED

                COVERAGE A – DWELLING

                We insure for accidental direct physical loss to the property described in Coverage
                A, expert as provided in SECTION I – LOSSES NOT INSURED.

                There is no coverage for the replacement of the undamaged shingle since there is
                no accidental direct physical loss.

        10.     Chapter 38 Attorney’s Fees.        Plaintiff cannot recover attorney’s fees from

Defendant under Chapter 38 of the Texas Civil Practice and Remedies Code. “A person may

recover reasonable attorney’s fees from an individual or corporation, in addition to the amount of

a valid claim and costs, if the claim is for . . . (8) an oral or written contract.” Tex. Civ. Prac. &

Rem. Code § 38.001(8). Chapter 38 does not apply to State Farm because it is an unincorporated

association of underwriters. See Fleming & Assocs., L.L.P. v. Barton, 425 S.W.3d 560, 575 (Tex.

App.—Houston [14th Dist.] 2014, pet. filed).
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 45 of 50



        11.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiff proves

Defendant’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate Defendant’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.

                                             III.
                                     SPECIAL EXCEPTIONS

        12.     Failure to Set Forth Specific Claims/Facts – Breach of Contract. State Farm

specially excepts to Plaintiff’s Petition because the vague and indefinite breach of contract claim

fails to provide fair notice of: (1) the facts of the loss or losses allegedly sustained by Plaintiff; (2)

the facts showing Plaintiff’s alleged loss or losses were covered under the terms of the Insurance

Policy at issue; and (3) the acts and/or omissions by State Farm which allegedly amount to a breach

of State Farm’s contractual obligations, if any, to Plaintiff. See Subia v. Texas Dep’t of Human

Serv., 750 S.W.2d 827, 829 (Tex. App. — El Paso 1988, no writ) (trial court can order the plaintiffs

to specifically plead a cause of action which was originally pleaded in general terms). Accordingly

Plaintiff should be required to amend her claim for breach of contract and state with particularity:

(1) facts supporting the alleged loss; (2) facts demonstrating the portion of the loss covered by the

contract of insurance in question; (3) facts of the acts and/or omissions by State Farm which

allegedly amounted to a breach of contractual obligation to Plaintiff; and (4) the maximum amount

of damages sought by Plaintiff for State Farm’s alleged breach of contract.

        13.     Failure to Identify the Date the Breach of Contract Occurred. State Farm

specially excepts to Plaintiff’s Petition in its entirety because it is impermissibly vague in that it
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 46 of 50



fails to set forth the date the alleged breach of contract occurred. Therefore, Plaintiff should be

required to file an amended pleading setting forth the date the alleged breach of contract occurred.

       14.     Failure to Set Forth Specific Claims/Facts — Chapter 541 of the Texas

Insurance Code. Defendant specially except to Plaintiff’s Petition because Plaintiff’s vague and

indefinite claims regarding Defendant’s alleged violations of Chapter 541 of the Texas Insurance

Code are deficient. Specifically, Plaintiff has failed to provide timely notice of her intent to seek

damages under the Texas Insurance Code. Moreover, Plaintiff failed to give Defendant fair notice

of the facts and circumstances supporting the alleged Insurance Code violations. See Subia, 750

S.W.2d at 829 (allegations solely tracking statutory grounds did not give defendant fair notice of

facts and circumstances). Plaintiff should be required to file an amended pleading which sets forth

facts to support her claims for Defendant’s alleged violations of Section 541 of the Texas Insurance

Code, as well as damages related thereto.

       15.     Failure to Set Forth Specific Claims/Facts — Chapter 542 of the Texas

Insurance Code. State Farm specially excepts to Plaintiff’s Petition because Plaintiff’s vague and

indefinite claims regarding State Farm’s alleged violations of Section 542.060 of the Texas

Insurance Code are deficient. See Subia, 750 S.W.2d at 829 (allegations solely tracking statutory

grounds did not give defendant fair notice of facts and circumstances). Plaintiff failed to give fair

notice of the facts and circumstances supporting the violations she has asserted in her Petition. As

a result, Plaintiff should be required to file an amended pleading which sets forth facts in support

of P Plaintiff’s Petition claim for State Farm’s alleged violations of Section 542.060 of the Texas

Insurance Code violations, as well as damages related thereto.

       16.     Failure    to   Set    Forth    Specific    Claims/Facts      —    Fraud/Negligent

Misrepresentation. State Farm specially excepts to Plaintiff’s Petition because Plaintiff failed to
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 47 of 50



provide facts to support her allegation that State Farm either intentionally or unintentionally

engaged in any sort of fraudulent behavior (in the affirmative or through concealment) which

caused Plaintiff to sustain damages. More particularly, Plaintiff wholly failed to reasonably

specify what material misrepresentations State Farm made to Plaintiff (or kept from Plaintiff), how

State Farm did so with the legally required mens rea; and how Plaintiff was damaged as a result

thereof.

       17.     Failure to Set Forth Specific Claims/Facts — Plaintiff’s Claims for Knowing

and/or Intentional Conduct. Defendant specially excepts to Plaintiff’s Petition because Plaintiff

failed to provide facts to support her allegation Defendant acted wrongfully with knowledge and

intent to cause harm. Pleading sufficient facts is necessary to inform Defendant of what it is called

upon to answer and to enable Defendant to prepare its defense. As a result, Plaintiff should be

required to file an amended pleading which sets forth facts in support of Plaintiff’s claim for

knowing and/or intentional conduct, as well as alleged damage related thereto.

       18.     Failure to Set Forth Specific Claims/Facts – Plaintiff’s Claim for Attorney’s

Fees for Breach of Contract. Defendant specially excepts to Plaintiff’s Petition because Plaintiff

has failed to provide a statutory basis for seeking attorney’s fees against Defendant. Further,

Plaintiff has failed to provide sufficient notice of facts, sufficient demand or the amount of

attorney’s fees incurred for the purpose of satisfying the requirements of Tex. Civ. Prac. & Rem.

Code Chapter 38.

                                            IV.
                                      RIGHT TO AMEND

       19.     Defendant reserves the right to amend this Answer pursuant to the Texas Rules of

Civil Procedure.
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 48 of 50



                                             V.
                                        JURY DEMAND

        20.    State Farm demands a trial by jury pursuant to Texas Rule of Civil Procedure 216.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that it be released and

discharged of the charges filed against it, that Plaintiff take nothing by reason of this suit, that

Defendant recover its costs, and for such other and further relief to which Defendant may be justly

entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    State Bar No. 00792937
                                                    LAUREN N. HERRERA
                                                    State Bar No. 24092720
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com
                                                    lherrera@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS
     Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 49 of 50



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 7th day of August, 2019.

       Noah M. Wexler                                                       VIA E-FILE
       Roland Christensen
       Jake Balser
       Jacob Karam
       Adam Lewis
       ARNOLD & ITKIN LLP
       6009 Memorial Drive
       Houston, Texas 77007
       nwexler@arnolditkin.com
       rchristensen@arnolditkin.com
       jbalser@arnolditkin.com
       jkaram@arnolditkin.com
       alewis@arnolditkin.com
       e-service@arnolditkin.com



                                                     DALE M. “RETT” HOLIDY
                                                                                  Page 1 of 1
               Case 4:19-cv-03083 Document 1 Filed on 08/16/19 in TXSD Page 50 of 50


 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                                 Location : Fort Bend Images Help

                                                            REGISTER OF ACTIONS
                                                                CASE NO. 19-DCV-263248

Amelia Gamez vs State Farm Lloyds                                              §                            Case Type: Contract - Other Contract
                                                                               §                            Date Filed: 06/06/2019
                                                                               §                              Location: 240th District Court
                                                                               §
                                                                               §


                                                                     PARTY INFORMATION

                                                                                                                            Attorneys
Defendant or State Farm Lloyds
Respondent    Austin, TX 78701-3218


Plaintiff or     Gamez, Amelia                                                                                              Noah M. Wexler
Petitioner                                                                                                                   Retained
                                                                                                                            713-222-3800(W)


                                                               EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND HEARINGS
06/06/2019 Petition       Doc ID# 1
             Plaintiff's Original Petition
06/06/2019 No Fee Documents             Doc ID# 2
             Plaintiff's First Set of Interrogatories, Requests for Production and Requests for Admision to Defendant
06/06/2019 Request        Doc ID# 3
             Civil Process Request Form
06/07/2019 Jury Fee Paid
07/05/2019 Issuance         Doc ID# 4
             Citation Issued to State Farm Lloyds
07/05/2019 Citation
             eService
              State Farm Lloyds                                           Served                   07/17/2019
                                                                          Returned                 07/17/2019
07/17/2019 Officers Return         Doc ID# 5
             Return of Service
08/07/2019 Answer/Contest/Response/Waiver               Doc ID# 6
             Defendant's Original Answer
08/16/2019 Answer/Contest/Response/Waiver               Doc ID# 7
             Defendant's First Amended Answer


                                                                   FINANCIAL INFORMATION



               Defendant or Respondent State Farm Lloyds
               Total Financial Assessment                                                                                                            44.00
               Total Payments and Credits                                                                                                            44.00
               Balance Due as of 08/16/2019                                                                                                           0.00

08/07/2019     Transaction Assessment                                                                                                                 42.00
08/07/2019     E-filing                  Receipt # 2019-55363-DCLK                              State Farm Lloyds                                   (42.00)
08/16/2019     Transaction Assessment                                                                                                                  2.00
08/16/2019     E-filing                  Receipt # 2019-57993-DCLK                              State Farm Lloyds                                    (2.00)



               Plaintiff or Petitioner Gamez, Amelia
               Total Financial Assessment                                                                                                           344.00
               Total Payments and Credits                                                                                                           344.00
               Balance Due as of 08/16/2019                                                                                                           0.00

06/07/2019     Transaction Assessment                                                                                                                342.00
06/07/2019     E-filing                  Receipt # 2019-39969-DCLK                              Gamez, Amelia                                      (342.00)
07/17/2019     Transaction Assessment                                                                                                                   2.00
07/17/2019     E-filing                  Receipt # 2019-49742-DCLK                              Gamez, Amelia                                         (2.00)




http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID=1899116                                                              8/16/2019
